DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA , the inventors, at the time the application was filed, had possession of the claimed invention.  
Claims 1 and 12 each recite computer implemented functional limitations. For computer-implemented inventions and functions, the specification must include details of the algorithms 1. More specifically, the claims outline specific computer functions either based on specific inputs or events, specify processor functions, or specify computer implemented changes to computer functions that are specific to the claimed invention. The claims lack written description because they define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the functions of the invention are performed or the result are achieved. 
Claim 1 recites processor functions of: “at least one processor configured to ... execute a diagnosis process corresponding to a diagnosis item of the selected patient.” The specification does not provide details of the underlying algorithm for how the diagnosis process is executed, or what it represents, or how the result is achieved. 
Claim 12 recites functions of: “executing a diagnosis process corresponding to a diagnosis item of the selected patient.” This is necessarily a computer-implemented function, based on the context of the disclosure. The specification does not provide details of the underlying algorithm for how the diagnosis process is executed, or what it represents, or how the result is achieved. 
Although figure 4 includes the steps to perform the claimed function, the steps outlined in the figure do not describe with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed2. For example, Figure 4 recites the term such as: “Execute diagnosis process” however, this language does not provide sufficient detail as to how applicant specifically executes a diagnosis process as no corresponding algorithm or detailed steps are included. For the aforementioned reasons, claims 1 and 12, along with their dependencies, are rejected for failing to satisfy the written description requirement. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 18 each recite the term “the event comprises at least one of a combination of a…caliper.” A caliper is typically a mechanical instrument for measurement. It is unclear whether applicant intends a physical caliper or online caliper. Furthermore, it is unclear what “an event of a caliper” would be as a caliper is a physical tool not an action. Further, the specification does not elaborate what is meant by characterizing a caliper as an event. For each of these reasons, the claims are indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because claim 19 does not fall within patent eligible subject matter of a “process, machine, manufacture, or composition of matter.” 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grunwald (US 20030013959 Al) in view of Lee (US 20160157823 Al) and Yang (US 20060183980 Al).
Regarding claim 1, Grunwald teaches an ultrasound imaging apparatus comprising: a storage (Paragraph 70: Memory system 106 may include…a long term storage system), configured to store a patient list (Paragraph 98: Default patient information mode 502, Figure 30: Patient Selection Table 3002, and Figure 5) and store a subtitle (Paragraph 154: “Some annotations may automatically appear on an image” – It is known to one having ordinary skill in the art that for text type annotations (subtitles) to appear on an image, they must initially be stored in the system), and a voice (Paragraph 154: Annotate mode may include a feature that allows the user to attach a voice message” – It is known to one having ordinary skill in the art that attaching a voice message would involve storing the message); an input interface configured to receive an input for selecting a patient in the patient list (Figure 30: Patient Selection Table 3002); 
Grunwald does not teach an ultrasound imaging apparatus comprising: a storage configured to store a sign language and execute diagnosis. However, Yang, in the same field of automated medical communication, teaches storing a sign language (Paragraph 68: “System can display…sign language” – It is known to one having ordinary skill in the art that displaying sign language from a computer system necessitates the sign language being stored in the system); at Paragraph 68: “if the user is deaf…if the user is mute” ) and when the selected patient is a person with auditory disability, the sign language is determined as the auxiliary information output form (Paragraph 68: If the user is deaf, this system can use sound detection sensors to detect sounds and display them…to the user in the form of language or sign language). It would have been obvious to a person having ordinary skill, before the effective filing date, to combine the teachings of Grunwald with that of Yang in order to properly communicate health problems to the hearing and speaking impaired (Yang – Paragraph 8 and Paragraph 68). 
Grunwald and Yang do not teach auxiliary information corresponding to a diagnosis process but Lee, in the same field of automated ultrasound imaging, teaches using stored information as auxiliary information corresponding to a diagnosis process (Paragraph 19: “selecting a data of action to be taken by a patient from stored data of actions on the basis the determined diagnostic mode”); and execute a diagnosis process corresponding to a diagnosis item of the selected patient (Paragraph 60: “describing the actions to be taken by a patient in detail, the signal may be output with the contents such as, "Please lie down on the bed on your left side while your right arm is placed on your right side of the body, the left arm is stretched above your head, and your legs are in bent position”, Paragraphs 28 – 30 and Figures 2 – 4 are explanations and displays of the ultrasound system executing a diagnosis process in which the patient is instructed to move in various ways); and an output interface configured to output in real time, in the determined auxiliary information output form, auxiliary information corresponding to a progression stage of the executed diagnosis process (Paragraph 19: “and displaying the selected data of action (auxiliary information) to be taken by the patient” and Paragraph 60: “describing the actions to be taken by a patient in detail, the signal may be output with the contents such as, "Please lie down on the bed on your left side while your right arm is placed on your right side of the body, the left arm is stretched above your head, and your legs are in bent position” – These actions taught in Lee such as lying down on the left side are interpreted as corresponding to progression stages of a diagnosis process in which the patient changes positions such that different regions of interest can be scanned. Figures 11 – 13 and paragraphs 37- 39 which state: “data of actions to be taken by a patient is displayed at the time of performing an ultrasound diagnosis” support this interpretation). It would have been obvious to a person having ordinary skill, before the effective filing date, to further incorporate the teachings of Lee in order to provide audio and visual direction to patients undergoing ultrasound diagnosis (Lee – Paragraph 8).
Regarding claim 2, the modified device of Grunwald teaches the input interface is further configured to receive an input regarding patient information (Grunwald – Paragraph 97: Patient information mode 306 of the ultrasound system 100, which includes default patient information mode 502… [and] edit patient mode 506 and Figure 5) and the storage is further configured to store the patient information (Grunwald –  Figure 30 –selection table 3002) in the patient list based on the input regarding the patient information (Grunwald – Paragraph 78: “Patient information mode 306 includes entering and modifying data identifying and/or describing a patient, which may include filling in data fields”), wherein the patient information comprises at least one or a combination of information about a disability type of the patient, information about a language used by the patient, and information about a caregiver of the patient (Grunwald Paragraph 270 and  Figure 27 –  Patient Information Screen 2700 and  Referring physician box 2730, in which a referring physician is a caregiver of the patient). 
Grunwald Paragraph 100: Edit patient mode 506 may allow the user to edit patient information), and the at least one processor (Grunwald – Figure 1: Processor System 108)  is further configured to change the output form of the auxiliary information based on the input for changing the output form of the auxiliary information (Grunwald – Paragraph 100: “Edit patient mode 506 may allow the user to edit patient information” – As seen by Figure 27, the patient information screen allows the user to change the output form based on the users inputs (i.e: if the user selects the button “female” under the gender section then the female bubble will be filled and the auxiliary information output is changed), wherein the input for changing the output form of the auxiliary information comprises an input for stopping outputting of the auxiliary information (Grunwald – Figures 13 depicts different outputs based on input modes and Grunwald – Figure 14 and Paragraph 118: “Freeze mode allows the image to be held frozen (e.g., by pressing a stop/start toggle”). 
Regarding claim 4, the modified device of Grunwald teaches the auxiliary information output form is the sign language, the subtitle, or a combination thereof (Grunwald – Paragraph 154: “Some annotations (subtitles) may automatically appear on an image”), the input interface is further configured to receive an input regarding at least one or a combination of an output position, an output size, and an output transparency (Grunwald – Paragraph 22: “the icon "Full Screen Image" allows the user to directly switch to an imaging mode where the image occupies the full screen. The "Full Screen Image" display mode introduced in this invention is preferred because it shows the user a bigger image”) of the auxiliary information corresponding to the progression stage of the executed diagnosis process  (Lee - Paragraph 60: “describing the actions to be taken by a patient in detail, the signal may be output with the contents such as, "Please lie down on the bed on your left side while your right arm is placed on your right side of the body, the left arm is stretched above your head, and your legs are in bent position”, Paragraphs 28 – 30 and Figures 2 – 4 are explanations and displays of the ultrasound system executing a diagnosis process in which the patient is instructed to move in various ways); and the output interface is further configured to output the auxiliary information corresponding to the progression stage of the executed diagnosis process based on the input regarding the at least one or the combination of the output position, the output size, and the output transparency of the auxiliary information (Grunwald – Paragraph 22: “Full Screen Image allows the user to directly switch to an imaging mode where the image occupies the full screen (output size)”). It would have been obvious to one having ordinary skill in the art before time of the effective filing date, to further incorporate Lee for the same reasons previously identified with respect to claim 1.
Regarding claim 5, the modified device of Grunwald teaches the selected patient is a non-disabled person (Lee – Paragraph 3: “A patient” – It is known to one having ordinary skill in the art that a patient can be a non-disabled person), the input interface is further configured to receive a user input regarding the auxiliary information output form (Lee – Paragraph 15: “The ultrasound diagnostic apparatus may include an input unit to receive an input of the data of actions to be taken by the patient”), the at least one processor (Grunwald – Figure 1: Processor System 108) is further configured to change the determined auxiliary information output form based on the user input regarding the auxiliary information output form (Grunwald – Paragraph 100: “Edit patient mode 506 may allow the user to edit patient information” – As seen by Figure 27, the patient information screen allows the user to change the output form based on the users inputs (i.e: if the user selects the button “female” under the gender section then the female bubble will be filled and the auxiliary information output is changed), and the output interface is further configured to output in real time, in the changed auxiliary information output form, the auxiliary information corresponding to the progression stage of the executed diagnosis process (Lee – Figure 11 , Paragraph 37:“FIG. 11 is a drawing illustrating the second display unit at which the data of actions to be taken (progression stages) by a patient is displayed at the time of performing an ultrasound diagnosis”, and Paragraph 19: “on the basis of the determined type of the ultrasound probe” ). It would have been obvious to one having ordinary skill, before the time of the effective filing date, to further incorporate Lee to provide a patient that is audibly impaired with the ability to visually follow the diagnosis process (Lee – Paragraph 3 and Figures 9 – 11). 
Regarding claim 6, the modified device of Grunwald teaches an auxiliary output interface (Lee – Paragraph 10: “display unit”) configured to output in real time, in the determined auxiliary information output form, the auxiliary information corresponding to the progression stage of the executed diagnosis process (Lee – Figure 11 and Paragraph 37:“FIG. 11 is a drawing illustrating the second display unit at which the data of actions to be taken (progression stages) by a patient is displayed at the time of performing an ultrasound diagnosis”). It would have been obvious to one having ordinary skill in the art before time of the effective filing date, to further incorporate Lee for the same reasons previously identified with respect to claim 1.
Regarding claim 7, the modified device of Grunwald teaches a communicator (Yang – Paragraph 11: “A close range monitoring system”) configured to transmit in real time  in the determined auxiliary information output form, the auxiliary information corresponding to the progression stage of the executed diagnosis process (Yang – Paragraph 11: “to provide proper personal information” ) to a mobile terminal of the selected patient or a mobile terminal of a caregiver of the selected patient (Yang – Paragraph 12: “long range monitoring station, to receive data from the close range monitoring system and provide the average health status for comparison” and Paragraph 15: “the close-range monitoring system…signal the long-range monitoring station for two-way communication”). It would have been obvious to one having ordinary skill in the art before time of the effective filing date, to further incorporate Yang such to facilitate access to a monitoring station for further disease prevention and emergency assistance (Yang – Paragraph 7 and 17). 
Regarding claim 8, the output interface is further configured to, whenever an event occurs in the progression stage of the executed diagnosis process, output in real time, in the determined auxiliary information output form, auxiliary information corresponding to the event (Grunwald – Figure 14 and Paragraph 118: Freeze mode (event) allows the image to be held frozen (e.g., by pressing a stop/start toggle) during data acquisition (progression stage) so that the image can be annotated and measurements can be taken on the image), wherein the event comprises at least one or a combination of a freeze, a measurement, a caliper, and a report (Grunwald – Paragraph 151, Paragraph 187, Paragraph 194 , Figure 13 – “Freeze Mode Events, Measure Mode Events”, Figure 14 – “Caliper Mode”, and Figure 17 – Reporting Mode”).
Regarding claim 9, the input interface is further configured to receive a user input regarding the auxiliary information corresponding to the diagnosis process (Lee – Paragraph 15: “The ultrasound diagnostic apparatus may include an input unit to receive an input of the data of actions to be taken by the patient”), and the storage is further configured to store the sign language (Yang – Paragraph 68: “System can display…sign language” – It is known to one having ordinary skill in the art that displaying sign language from a computer system necessitates the sign language being stored in the system), a subtitle (Grunwald – Paragraph 154: “Some annotations may automatically appear on an image” – It is known to one having ordinary skill in the art that for text type annotations (subtitles) to appear on an image, they must initially be stored in the system), and a voice (Grunwald – Paragraph 154: Annotate mode may include a feature that allows the user to attach a voice message” – It is known to one having ordinary skill in the art that attaching a voice message would involve executing an input and storing the message first); as the auxiliary information corresponding to the diagnosis process, based on the user input regarding the auxiliary information corresponding to the diagnosis process (Lee – Paragraph 16: “actions to be taken by the patient”), wherein the user input regarding the auxiliary information corresponding to the diagnosis process comprises at least one or a combination of an input for modifying the auxiliary information stored in the storage and an input for adding the auxiliary information corresponding to the diagnosis process (Lee – Paragraph 16: “The input unit may receive an input as to change or reset the selected data of actions to be taken by the patient”). It would have been obvious to one having ordinary skill in the art before time of the effective filing date, to further incorporate Lee and Yang for the same reasons previously identified with respect to claim 1.
Regarding claim 10, the input interface is further configured to receive an input comprising at least one or a combination of a voice and characters regarding a diagnosis situation and a diagnosis result (Lee Paragraph 51 – “input unit 150 is referred to as a portion capable of receiving commands…A user may be able to input commands (characters) to perform a starting of diagnosis”) the diagnosis situation and the diagnosis result each corresponding to the progression stage of the diagnosis process (Lee Paragraph 51 – “user may be able to input commands to perform a starting of diagnosis, a selection of portion of diagnosis, a selection of type of diagnosis, a selection of modes related to ultrasound images being finally output”), the at Lee – Paragraph 60: “the speech signal may be provided in the form of human voice to describe the actions to be taken by a patient in detail”). It would have been obvious to one having ordinary skill in the art before time of the effective filing date, to further incorporate Lee in order to generate sounds, during the diagnosis process, that are recognizable to the operator and patient, such as a human voice (Lee – Paragraph 60). 
Regarding claim 11, a communicator  (Yang – Paragraph 11: “A close range monitoring system with a microprocessor to receive, analyze, store and transfer data”) configured to transmit the generated diagnosis information in the determined auxiliary information output form to a mobile terminal of the selected patient or a mobile terminal of a caregiver of the selected patient (Yang – Paragraph 12: “long range monitoring station, to receive data from the close range monitoring system and provide the average health status for comparison” and Paragraph 15: “the close-range monitoring system…signal the long-range monitoring station for two-way communication”). It would have been obvious to one having ordinary skill in the art before time of the effective filing date, to further incorporate Yang such to facilitate access to a monitoring station for further disease prevention and emergency assistance (Yang – Paragraph 7 and 17). 
Regarding claim 12, Grunwald teaches a method of controlling an ultrasound imaging apparatus, the method comprising: receiving an input for selecting a patient in a stored patient list (Figure 5 and Paragraph 97: “FIG. 5 shows the patient information mode 306 of the ultrasound system 100, which includes default patient information mode 502, create new patient mode 504, edit patient mode 506, search mode 508, and delete patient mode 510”)  Figure 30: Patient Selection Table 3002, and Figure 5) and store a subtitle (Paragraph 154: “Some annotations may automatically appear on an image” – It is known to one having ordinary skill in the art that for annotations (subtitles) to appear on an image, they must initially be stored in the system), and a voice (Paragraph 154: “Annotate mode may include a feature that allows the user to attach a voice message” – It is known to one having ordinary skill in the art that attaching a voice message would involve storing the message first); an input interface configured to receive an input for selecting a patient in the patient list (Figure 30: Patient Selection Table); 
Grunwald does not teach determining an output based on a disability type but Yang, in the same field of automated medical communication teaches determining an auxiliary information output form according to a disability type of the selected patient and when the selected patient is a person with auditory disability, a sign language is determined as the auxiliary information output form (Paragraph 68: “If the user is deaf, this system can use sound detection sensors to detect sounds and display them…to the user in the form of language or sign language”). It would have been obvious to a person having ordinary skill, before the effective filing date, to combine the teachings of Grunwald with that of Yang in order to properly communicate health problems to the hearing impaired (Yang: Paragraph 8 and Paragraph 68). 
Grunwald and Yang do not teach using auxiliary information corresponding to a diagnosis process but Lee, in the same field of automated ultrasound imaging, teaches executing a diagnosis process corresponding to a diagnosis item of the selected patient (Paragraph 60: “describing the actions to be taken by a patient in detail, the signal may be output with the contents such as, "Please lie down on the bed on your left side while your right arm is placed on your right side of the body, the left arm is stretched above your head, and your legs are in bent position”, Paragraphs 28 – 30 and Figures 2 – 4 are explanations and displays of the ultrasound system executing a diagnosis process in which the patient is instructed to move in various ways); and an outputting in real time, in the determined auxiliary information output form, auxiliary information corresponding to a progression stage of the executed diagnosis process (Lee Paragraph 19: “and displaying the selected data of action (auxiliary information) to be taken by the patient” and Paragraph 60: “describing the actions to be taken by a patient in detail, the signal may be output with the contents such as, "Please lie down on the bed on your left side while your right arm is placed on your right side of the body, the left arm is stretched above your head, and your legs are in bent position” – These actions taught in Lee such as lying down on the left side are interpreted as corresponding to progression stages of a diagnosis process in which the patient changes positions such that different regions of interest can be scanned. Figures 11 – 13 and paragraphs 37- 39 which state: “data of actions to be taken by a patient is displayed at the time of performing an ultrasound diagnosis” support this interpretation). It would have been obvious to a person having ordinary skill, before the effective filing date, to combine the teachings of Grunwald with that of Lee in order to provide audio and visual direction to patients undergoing ultrasound diagnosis (Lee – Paragraph 8).
Regarding claim 13, the modified method of Grunwald teaches receiving an input regarding patient information (Grunwald – Paragraph 97: Patient information mode 306 of the ultrasound system 100, which includes default patient information mode 502… [and] edit patient mode 506 and Figure 5) storing the patient information in the patient list based on the input regarding the patient information (Grunwald – Figure 30 –selection table and Paragraph 78: “Patient information mode 306 includes entering and modifying data identifying and/or describing a patient, which may include filling in data fields”), wherein the patient information comprises at least one or a combination of information about a disability type of the patient, Grunwald Paragraph 270 and Figure 27 –  Patient Information Screen 2700 and  Referring physician box 2730, in which a referring physician is a caregiver of the patient).
Regarding claim 14, the modified method of Grunwald teaches receiving an input for changing an output form of the auxiliary information, changing the output form of the auxiliary information based on the input for changing the output form of the auxiliary information, (Grunwald – Paragraph 100: “Edit patient mode 506 may allow the user to edit patient information” – As seen by Figure 27, the patient information screen allows the user to change the output form based on the users inputs (i.e: if the user selects the button “female” under the gender section then the female bubble will be filled and the auxiliary information output is changed), wherein the input for changing the output form of the auxiliary information comprises an input for stopping outputting of the auxiliary information (Grunwald – Figures 13 depicts different outputs based on input modes and Grunwald – Figure 14 and Paragraph 118: “Freeze mode allows the image to be held frozen (e.g., by pressing a stop/start toggle”).
Regarding claim 15, the modified method of Grunwald when the determined auxiliary information output form is the sign language (Grunwald – Paragraph 154: “Some annotations (subtitles) may automatically appear on an image”), a subtitle, or a combination thereof, the method further comprises: receiving an input regarding at least one or a combination of an output position, an output size (Grunwald – Paragraph 22: “the icon "Full Screen Image" allows the user to directly switch to an imaging mode where the image occupies the full screen. The "Full Screen Image" display mode introduced in this invention is preferred because it shows the user a bigger image), and an output transparency of the auxiliary information corresponding to the progression stage of the executed diagnosis process (Lee - Paragraph 60: “describing the actions to be taken by a patient in detail, the signal may be output with the contents such as, "Please lie down on the bed on your left side while your right arm is placed on your right side of the body, the left arm is stretched above your head, and your legs are in bent position”, Paragraphs 28 – 30 and Figures 2 – 4 are explanations and displays of the ultrasound system executing a diagnosis process in which the patient is instructed to move in various ways); outputting the auxiliary information corresponding to the progression stage of the executed diagnosis process based on the input regarding the at least one or the combination of the output position, the output size, and the output transparency of the auxiliary information (Grunwald – Paragraph 22: “Full Screen Image allows the user to directly switch to an imaging mode where the image occupies the full screen (output size)”). It would have been obvious to one having ordinary skill in the art before time of the effective filing date, to further incorporate Lee for the same reasons previously identified with respect to claim 12. 
Regarding claim 17, the modified method of Grunwald teaches transmitting in real time  in the determined auxiliary information output form, the auxiliary information corresponding to the progression stage of the executed diagnosis process (Yang – Paragraph 11: “to provide proper personal information” ) to a mobile terminal of the selected patient or a mobile terminal of a caregiver of the selected patient (Yang – Paragraph 12: “long range monitoring station, to receive data from the close range monitoring system and provide the average health status for comparison” and Paragraph 15: “the close-range monitoring system…signal the long-range monitoring station for two-way communication”). It would have been obvious to one having ordinary skill in the art before time of the effective filing date, to further incorporate Yang such Yang – Paragraph 7 and 17). 
Regarding claim 18, the modified method of Grunwald teaches the outputting of the auxiliary information comprises, whenever an event (Grunwald – Paragraph 118: Freeze mode (event)) occurs in the progression stage of the executed diagnosis process, outputting in real time, in the determined auxiliary information output form, auxiliary information corresponding to the event (Grunwald – Figure 14 and Paragraph 118: Freeze mode (event) allows the image to be held frozen (e.g., by pressing a stop/start toggle) during data acquisition (progression stage) so that the image can be annotated and measurements can be taken on the image), wherein the event comprises at least one or a combination of a freeze, a measurement, a caliper, and a report (Grunwald – Paragraph 151, Paragraph 187, Paragraph 194 , Figure 13 – “Freeze Mode Events, Measure Mode Events” , Figure 14 – “Caliper Mode”, and Figure 17 – Reporting Mode”).
Regarding claim 19, the modified method of Grunwald teaches receiving a user input regarding the auxiliary information corresponding to the diagnosis process (Lee – Paragraph 15: “The ultrasound diagnostic apparatus may include an input unit to receive an input of the data of actions to be taken by the patient”), storing the sign language (Yang – Paragraph 68: “System can display…sign language” – It is known to one having ordinary skill in the art that displaying sign language from a computer system necessitates the sign language being stored in the system), a subtitle (Grunwald – Paragraph 154: “Some annotations may automatically appear on an image” – It is known to one having ordinary skill in the art that for annotations (subtitles) to appear on an image, they must initially be stored in the system), and a voice (Grunwald – Paragraph 154: “Annotate mode may include a feature that allows the user to attach a voice message” – It is known to one having ordinary skill in the art that attaching a voice message would involve storing the message first); as the auxiliary information corresponding to the diagnosis process, based on the user input regarding the auxiliary information corresponding to the diagnosis process (Lee – Paragraph 16: “actions to be taken by the patient”), wherein the user input regarding the auxiliary information corresponding to the diagnosis process comprises at least one or a combination of an input for modifying the auxiliary information stored in the storage and an input for adding the auxiliary information corresponding to the diagnosis process (Lee – Paragraph 16: “The input unit may receive an input as to change or reset the selected data of actions to be taken by the patient”). It would have been obvious to one having ordinary skill in the art before time of the effective filing date, to further incorporate Lee and Yang for the same reasons previously identified with respect to claim 12.
Regarding claim 20, the modified method of Grunwald teaches a computer program product comprising a computer-readable storage medium comprising instructions for performing the method of claim 12 (Grunwald – Paragraph 74: “Operating system provides the programming framework for master program, applications, and GUI to run”). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-T: 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2161.01(I)
        2 See MPEP 2161.01(I), MPEP 2163.02